07/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0407



                                 No. DA 19-0407

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL BRANDON BREAREY,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 15, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 17 2020